PER CURIAM
We awarded this appeal to determine whether the Court of Appeals erred in affirming a ruling of the Workers’ Compensation Commission which required the Uninsured Employer’s Fund to pay an award of lifetime benefits to Alfred L. Flanary, a former employee of Moose Coal Company who suffered from third-stage coal workers’ pneumoconiosis. Uninsured Employer’s Fund v. Flanary, 27 Va. App. 201, 497 S.E.2d 912 (1998).
In seeking reversal of the Court of Appeals’ judgment, the appellant asks that this Court overrule its decision in Uninsured Employer’s Fund v. Mounts, 255 Va. 254, 497 S.E.2d 464 (1998). We *238decline that request, and, for the reasons assigned in the opinion of the Court of Appeals in the present case, we will affirm the judgment entered below.

Affirmed.